Beck, J.
The order of the court overruling appellant’s motion to dismiss, and the judgment granting the prayer of the petition for annexation, are assigned as errors. It is'. Insisted that the notice required by law in such cases does not appear to have been given, and that it is not shown that a majority of the electors consented, either by a vote or petition, to the annexation. But the abstract before us fails to disclose these alleged defects. Errors, as well as want of jurisdiction in the court, if either exist, must be made to appear affirmatively to authorize a reversal of the judgment of the court below. This is not done. The judgment of the circuit court is
Affirmed.